                                         Case 1:20-cv-00011-DBP Document 1 Filed 01/31/20 Page 1 of 2
JS 44 (Rev 12/12)
                                                                                   CIVIL COVER SHEET-
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the .Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (Sfi/,' INSTRUCTIONS ON NHXT PACil!' OF THIS FO/lM.J
I.         (a) PLAINTIFFS                                                                        DEFENDANTS
    DENA CROMPTON                                                                                                 FABMATICS USA, INC.

         (b) County or Residence of First Listed Plaintiff -DA VIS                                                   County or Residence of First Listed Defendant-SALT LAKE
                                      (/,XCEi'/' IN U.S. l'LAIN'l'IFF CASh:~)                                                                      (IN 11.S /'/,AINTl/i/.'CAS/IS ON/,Y)
                                                                                                                     NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.
         (c) Attorneys (Firm     Name, Address, and Telephone Number)
                                                                                                                      Attorneys (lfK11own)



II, BASIS OF JURISDICTION (!'/ace an")(" in One Box Only)                                                III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in one Boxfilr t'tainri,

                                           •
                                                                                                                 (/.'or Dil'ersify Cases Only)                                         and One Box.fbr D~tendanf)
        I U.S. Government                           Federnl Question                                                                          PTF     DEF                                               PTF       DEF
               Plaintiff                              (U.S. Clovernmenl Not a Par(\~                        Citizen of This State/' I ,:•I Incorporated or Principal Place, 74 C4       of Business In This State


        2 L1 .S Government                  · '4    Diversity                                               Citizen of Another State              '.'2 ·2          Incorporated and Principal Place              5'
                De fondant                           (!11dicare i'11izemhi/> of' Parries in Item Ill)                                                                 of Business In Another State

                                                                                                            Citizen or Subject of a                '3   3          Foreign Nation
                                                                                                               Foreign Country
IV. NATURE OF SUIT (Place an                          "X" in one Box ontyJ
I              CONTRACT                              ,,                TORTS                                   FORFEITURE/PENALTY                        BANKRUPTCY                            OTHER STAT'(J:rEs :. ,          I
    /_ 110 Insurance                         PERSONAL INJURY                PERSONAL JN.JURY                _]625 Drug Related Seizure            .7422 Appeal 28 use J58              .'.:·375 False Claims Act
    l 120 Marine                    []3 \ 0 Airplane            ~7365 Personal Injury •            of Property 2 I                    use 88 I    .:7423 Withdrawal                    C400 State Reapportionment .
                                                                                                                                                                                                                         ·---
    I 130 Mil\er Act                03 I 5 Airplane Product            Product Liability   ::1690 Other                                                   28 USC 157                   L'4 I0 Antitrust
    I 140 Negotiable lnstrnment              Liability          ,'367 Health Care/                                                                                                     C-430 Banks and Banking
    I ISO Recovery of Overpayment   ,'320 Assault, Libel & Pharmaceutical Slander Personal                                                                                             F·'450 Commerce
          & Enforcement of Judgment         Injury                                                                                                   PROPERTY RIGHTS                   i.A60 Deportation
                                                                                                                                                  _/820 Copyrights
        15 I Medicare Act                 C330 Federal Employers'                    Product Liability                                            _7830 Patent                         0470 Racketeer Influenced and

,       152 Recovery of Defaulted                  Liability                  7368 Asbestos Person1\J                                             :1840 Trademark                               Corrupt Organizations

           . Stmlent Loans                 ·340 Marine                             lnjmy Product                                                                                       · 480 Consumer Credit
             (Excludes Veterans)           :345 Marine Product                     Liability                                                                                             490 Cable/Sat TV
        I53 Recovery of Overpayment              Liability                     PKRSONAL PROPimTY                         LABOR                        SOCIAL SECURlTY                  r   850 Securities/Commodities/
                                                                                                            #  710 Fair Labor Standards             '861 HIA I \395f1)
             ofVctcran's Benefits            350 Motor Vehicle                 /370 Other Fraud                     Act                             /862 Black Lung (923)                       Exchange
        160 Stockholders' Suits           · 355 Motor Vehicle                  7371 Truth in Lending        .:1720 Labor/Management                1863 DIWCIDJWW (405(g))               '890 Other Statutory Actioi1s " '
        190. Other Contrnct                       Product Liability            1380 Other· Personal                 Relations                     . 1864 SSID Title XVI                  :89 J Agricultural Acts
        J95 Contract Product Liability    · '360 Other Personal                     Property Damage         _1740 Railway Labor Act               . 1865 RSI (405(g))                  ·;·393 Environmental Matters1',:
    I   196 Franchise                             Injury                     , '385 Property Damage         ~175 I Family and Medical                                                    '895 Freedom oflnf'ormatioh ·

                                          :?362 Personal Injury·                     Product Liability              Leave Act                                                                   Act

                                                   Medical Malpractice                                      _7790 Other Labor Litigation                                               !-896 Arbitration
                                                                                                            _779! Employee Retirement                                                   "899 Administrative Procedure
I          REAL PROPERTY                       C~V'lL R;IGHTS .                PRISONER PE'l'ITIONS               Income Security Act                FEDERAL TAX SUITS                        Act/Review or Appeal of
      210 Lund Condemnation               ,'440 Olher Civil Rights               Habeas Corpus:                                                   .7870 Taxes (U.S. Plaintiff
    "
    i 220 Foreclosure                     L'44 \ Voting                        7
                                                                             .' 463 Alien Detainee                                                       or Defendant)                          Agency Decision
                                                                                                                                                                                                                           ··1
                                                                                                                                                                                                                      -- ..... .!
        230 Rent Lease & Ejectment        , '442 Employment                   .'510 Motions to Vacate                                             787! IRS-Third Party                  - 950 Constitutionality o.f

        240 To11s to Land                   '443 Housing/                            Sentence                                                               26   use 7609                       Stnte Stntutcs

        245 Tort Product Liability              Accommodcitions         ·530 General          1   535
        290 All Other Real Property         445 Amer. w/Disabilities • Death Penalty
                                                Employment                Other:                                     IMMIGRATION
                                                                                                               1462 Na111ra\izarion Application
                                          . '446 Amer. w/Disabilities •      · ·540 Mandamus & Other        .. 7465 Other Immigration

                                                   Other                     D550 Civil Rights                      Actions

                                          C'448 Education                    0555 Prison Condition
                                                                             0560 Civil Detainee
                                                                             Conditions of
                                                                                    Confinement
                               Case 1:20-cv-00011-DBP Document 1 Filed 01/31/20 Page 2 of 2
V.      0 RIG IN   (/'lace an "X" in One Hox Only)
        Original         . '2 Removed from    ,3             Remanded from      ·,4 Reinstated or' '5 Transferred from ·16 Multidistrict Proceeding
             State Court           Appellate Court           Reopened Another District     Litigation
                                                                                                                           {.ljJeC(fyJ

                                      Cite the \J.S. Civil Statute under which you are filing (Do not ci1ejur/.wlictlo1111l .1·1111111es unless dh•ersl(v}:
                                      29 U.S.C. s 201 ET. SEQ.
VI. CAUSE OF ACTION                  1--------=------------------------------
                                     Brief description of cause: UNPAID WAGES PURSUANT TO THE FLSA.

VII. REQUESTED IN     } CHECK Ir THIS JS A CLASS ACTION                                             DEMAND$                                      CHECK YES only if demanded in complaint:·
     COMPLAINT:
VIII. RELATED CASE(S)
                       (See instructions):
      IFANY                                JUDGE                                                                                         DOCKET NUMBER
0A1Elanuary 30, 2020                                                SIGNATURE OF ATTORNEY OF RECORD                      !SI April L. Hollingsworth
FOR OFFICE USE ONLY

     RECEIPT Ii               AMOUNT                                    APPLYING IFP                                    JUDGE                                 MAG. JUDGE
                  ~~~~                   ~~~~~~-                                                                                                                           ~~~~~~~~-




UNDER RULE 23, FRCv P                                                                                                                            J lJ RY DEMAND:                   + Yes :No
JS 44 Reverse (Rev. 12/12)

                      INSTRUCTIONS FOR ATTORNEYS COMPLETIN1                                                          Case: 1:20-cv-00011
                                                                            Authority For Civil Cov                  Assigned To : Pead, Dustin B.
                                                                                                                     Assign. Date: 1/31/2020
The JS 44 civil cover sheet and the information contained herein neither replaces nor SUJ                            Description: Crompton v. Fabmatics
required by law, except as provided by local rules of court. This form, approved by the
required for the use of the Clerk of Court for the purpose of initiating the civil docket sh                         USA
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

l.(a)      Plaintiffs-Defendants. Enter names (last, first, middle initial) ofplaintiffand defendant. If the plaintiff or defendant is a government agency, use
           only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then ··
           the official, giving both name and title.
(b)      County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
(c)      Attorneys. Enter the firm name. address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)". II.             Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P .. which requires that
         jurisdictions be shown in pleadings. Place an "X" in one of' the boxes. lfthere is more than one basis of jurisdiction, precedence is given in the order .. ,
         shown below.
           United States plaintiff. (I) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
           United States defendant. (2) When the plaintiff is suing the United States, its otl1cers or agencies, place an "X" in this box.
           Federal question. (3) This refers to suits under 28 U.S.C. I 33 I, where jurisdiction arises under the Constitution of the United States, an amendment
           to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
           precedence, and box I or 2 should be marked.
           Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
           citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
           cases.)

III.         Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark
 this section for each principal party. IV.                  Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the
 cuusc of action, in Section YI below, is sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature cif' ·
 suit. If the cause fits more than one nature of suit, select the most definitive. V.                             Origin. Place an "X" in one of the six boxes.
           Original Proceedings. (I) Cases which originate in the United States district courts.
           Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 144 I.
           When the petition for removal is granted, check this box.
           Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
           elate.
           Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing elate.
           Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
           multidistrict litigation transfers.
           Multidistrict Litigution. (6) Check this box when a nrnlticlistrict case is transferred into the district under authority ofTitle 28 U.S.C. Section 1407.
           When this box is checked, do not check (5) above.

 VI.       Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
           statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service
